Citation Nr: 1432804	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disorder, to include as secondary to left knee disability (claimed as left foot plantar fasciitis).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent denied service connection for left foot plantar fasciitis.  The Veteran timely appealed that decision.

This case was initially before the Board in January 2013, when it was remanded for further development.  The case was again remanded for additional development with respect to the left foot disorder claim in a March 2014 remand.  The case has again been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded in order to obtain an addendum opinion from the previous examiner regarding the Veteran's left foot disorder.  Such was obtained in April 2014, at which time the examiner opined his left foot disorder was less likely than not related to his military service; the entirety of the rationale is as follows:

He had no symptoms of plantar fasciitis in the service.  Current examination indicates he does not have plantar fasciitis.  The 2009 diagnosis is in doubt.  Gait would not cause a Morton's Neuroma.  Most likely cause of this condition is tight fitting shoes.  The left knee disability would not cause a foot condition since evidence-based medicine indicates that one joint does not affect other joints.  See "Symptoms in the Oppose or Uninjured Joint" by Dr. Ian Harrington, 2005.

The opinion still does not fully address all questions at issue; specifically, it does not discuss the aggravation aspect of that theory of entitlement.  This is one of the reasons for inadequacy of the June 2013 examiner's initial opinion and which has not been rectified by the addendum opinion.  

Additionally, there continues to be a discrepancy in the record with respect to whether the Veteran's diagnosis is a Morton's Neuroma or plantar fasciitis.  The Veteran's plantar fasciitis diagnosis was made by a VA examiner who is a physician in July 2009; the Veteran's Morton's Neuroma was diagnosed in June 2013 by a VA examiner who is physician's assistant.  The June 2013 examiner, in the April 2014 addendum, asserts that the plantar fasciitis diagnosis is in doubt, but fails to explain why such is in doubt.  

On remand, the case should be referred to a new VA examiner for a clarifying medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file and a copy of this remand to a VA podiatrist or other similarly-qualified physician to comment on the nature and etiology of any left foot disorder.  The claims folder must be made available to and be reviewed by the examiner.  

The examiner should discuss the July 2009 diagnosis of plantar fasciitis as well as the June 2013 diagnosis of Morton's Neuroma of the left foot, and clarify what the appropriate diagnosis of the left foot is currently as well as throughout the appeal period.  The examiner should specifically address whether the initial diagnosis of either Morton's Neuroma or plantar fasciitis were misdiagnoses or inappropriately diagnosed conditions throughout the appeal period.  

For each left foot disability identified during the period of the claim (since June 2009), indicate whether it more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  If not, is it more likely, less likely or at least as likely as not caused or aggravated by service-connected residuals of a left knee injury, status post surgical repair, to include any scarring.  If aggravated, specify the baseline of foot disability prior to aggravation, and the permanent, measurable increase in foot disability resulting from the aggravation.  

The examiner should also address the Veteran's lay statements regarding continuous symptomatology since discharge from service.  If another examination is deemed necessary by the examiner, one should be scheduled.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a left foot disorder, to include as secondary to left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



